              Case
               Case7:20-cv-05529-VB
                    7:20-cv-05529-VB Document
                                      Document5-2
                                               7 Filed
                                                  Filed07/22/20
                                                        07/22/20 Page
                                                                  Page12ofof23




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                              )
CQS (US) LLC,                                                                 )
                                                                              )
         Appellant,                                                           )
                                                                              )
                                    v.                                        )    Case No. 20 Civ. 5529 (VB)
                                                                              )
WINDSTREAM HOLDINGS, INC., et al.,                                            )
                                                                              )
         Appellees.                                                           )
                                                                              )
                                                                              )
In re:                                                                        )    Chapter 11
                                                                              )
WINDSTREAM HOLDINGS, INC., et al.,1                                           )    Case No. 19-22312 (RDD)
                                                                              )
         Debtors.                                                             )    (Jointly Administered)
                                                                              )

                 ORDER GRANTING APPELLANT’S MOTION TO ACCEPT
                 DOCUMENTS UNDER SEAL INTO APPELLATE RECORD

         Upon the Appellant’s Motion to Accept Documents under Seal into Appellate Record (the

“Motion”), for good cause shown; it is hereby ORDERED, ADJUDGED and DECREED that:

         1.       The Motion is granted; and

         2.       The Clerk for the United States Bankruptcy Court for the Southern District of

New York (the “Bankruptcy Court”) is permitted and authorized to transmit to the United States

District Court for the Southern District of New York (the “District Court”) those portions of the




1
    The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
    number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
    the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
    http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter
    11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
             Case
              Case7:20-cv-05529-VB
                   7:20-cv-05529-VB Document
                                     Document5-2
                                              7 Filed
                                                 Filed07/22/20
                                                       07/22/20 Page
                                                                 Page23ofof23




appellate record, as designated by the Appellant, which were received by the Bankruptcy Court

under seal (the “Sealed Material”).

        3.       This Court will accept, under seal, the Sealed Material, and the Sealed Material

shall be dealt with by the parties pursuant to this Court’s usual practices and procedures

concerning sealed materials.

        4.       Upon entry, Appellants shall give notice of this Order to counsel for the

Appellees.

Date:        July 22, 2020
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
